Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 19-27 are objected to because of the following informalities:  
claim 19, line 8: “with the second axes” should be replaced with --with the second axis--.
	each preamble of claims 20-27 refers to “A device of claim…” - this is inconsistent with U.S. practice and should be amended to --The device of claim--. 
	claim 21, the last word seems superfluous.
claim 23, “that latch fold zone” should be replaced with --the-- or --said-- latch fold zone.
claim 24, there appears to be a verb missing in the last line of the claim; for purposes of examination, “against” is being considered in light of the specification.
claim 27, “wherein the dog chew further comprises a plurality of boreholes” should be replaced with --wherein the at least one borehole in the chew is a plurality of boreholes--. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Oliano (US 6076486) in view of Wolfe et al. (US 20060213454, “Wolfe”).
For Claim 19, Oliano discloses a device for an animal chew (title, disclosure, embodiment of Figs. 2A-2C) comprising: 
a body defining a cavity (30), the cavity is configured to receive a consumable dog chew (2, note one example given by Oliano is a rawhide at least in claim 2, meeting the consumables discussed in [0002] of the instant specification), the chew includes at least one borehole (6, Fig. 2c);
a first passageway (formed in one side of the vertical wall of slot 30) disposed with the body and in communication with the cavity (each hole extends through the sidewall of the slot 30 in order to function as intended and hold the pin 32 in place), the first axis defines a first axis (wherein the holes on either side of the slot holding pin 32 in place are along the same axis);
a second passageway disposed with the body and oriented in the body opposite the first passageway (the other cooperative hole in the sidewall of the slot 30 is on the other half of the device, Fig. 2A and opposite the slot 30 from the first passageway) and in communication with the cavity forming a channel (each hole forms a channel extending through the sidewall of the slot 30 in order to function as intended and hold the pin 32 in place), the second passageway defines a second axis, wherein the first axis is collinear with the second axes (Fig. 2B);
a pin (32) including a head and an insertion end (head and insertion end of pin 32 are clearly seen in Fig. 2B), the pin is configured for orientation within the channel such that the head is positioned adjacent the first passageway (Fig. 2B).
Oliano is silent to the head positioned in the first passageway, and a latch disposed with the first passageway, wherein the latch is moveable between an engagement position to restrict removal of the pin, and release position to allow for removal of the pin to release the chew.
Wolfe, like prior art above, teaches a pet toy (title, disclosure), further comprising a head (300c) of a pin (202) in a first passageway (formed in the sidewall between 116 & 110), and a latch (116) moveable between an engagement position to restrict removal of the pin (Fig. 4b), and a release position to allow for removal of the pin to release the internal consumable items (note that the material of the container is “deformable yet durable, tear resistant plastic-like and/or rubber-like material,” [0023], thus the lip 116 holding the pin 202 in place will flex; the removal of 202 will allow for the consumable items 108 to fall freely out of the device, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first passageway extending through the vertical wall of Oliano with a latch lip forming a pocket in the sidewall as taught by Wolfe in order to better retain the pin, and prevent the animal from dislodging the pin or chew, causing a choking hazard with either loose part, as is well known in the art.
For Claim 20, the above-modified reference teaches a device of claim 19 and the above-modified reference further renders obvious wherein the head is removeable from the first passageway when the latch is moved into the release position (note that the material of the container and its lip 116 is “deformable yet durable, tear resistant plastic-like and/or rubber-like material,” [0023], thus the lip 116 will flex, providing the user access to the pocket in the sidewall to remove pin 32).
For Claim 21, the above-modified reference teaches a device of claim 19 and the above-modified reference further renders obvious wherein the pin is releasably fixed within the first passageway when the latch is in the engagement position latch (as modified above, as represented by Fig. 2B of Oliano; note that the material of the container and its lip 116 is “deformable yet durable, tear resistant plastic-like and/or rubber-like material,” [0023], thus the lip 116 will flex, providing the user access to the pocket in the sidewall to release pin 32).
For Claim 22, the above-modified reference teaches a device of claim 21 and the above-modified reference further renders obvious wherein the pin is releasably fixed within the first passageway, a force being required to disengage the pin from the body (given a rigid head of the pin, per Oliano, the modified lip 116 must be moved with a force from the modified pocket in the sidewall in order to dislodge the pin from the modified device).
The above-modified reference is silent to a force greater than 800 grams force being required to disengage the pin from the body.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the lip 116 of the above-modified reference sufficiently rigid to withstand up to 800 grams of force, in order to protect a certain sized animal from being able to remove the pin, thus causing a choking hazard to itself, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
For Claim 23, the above-modified reference teaches a device of claim 19.
The above-modified reference is silent to wherein the first passageway includes a latch fold zone that is approximately orthogonal to the first axis, that latch fold zone configured to receive a portion of the latch when the latch is moved into the release position for releasing the head of the pin.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide at least a small orthogonal gap within the first passageway pocket of the above-modified reference to allow enough space for the lip to flex and to prevent a seal from forming that would prevent the removal of the pin, since it was known in the art that sufficiently durable and rigid materials (Wolfe, [0023]) when wetted by an animal’s saliva, can cause a vacuum to form; such a gap would allow for the device to function as intended.
For Claim 24, the above-modified reference teaches a device of claim 19 and the above-modified reference further teaches wherein the pin is configured for insertion through into the channel and through the borehole (Figs. 2b & 2c, Oliano) and the latch is oriented in the engagement position (against) the head of the pin to restrict movement of the pin out of the channel (as modified above, the modified lip 116 which rests on top of the head of pin 300c, Fig. 4B, functioning to retain the pin inside the passageways).
For Claim 25, the above-modified reference teaches a device of claim 19 and the above-modified reference further teaches wherein the dog chew is insertable through the cavity from either side of the body (the cavity 30 is formed through the body, thus it is accessible from the top or the bottom, Figs. 2A-2C, Oliano).
For Claim 26, the above-modified reference teaches a device of claim 19 and the above-modified reference further teaches wherein the head is recessed within the first passageway (as modified above, the head is within the pocket of the first passageway).
The above-modified reference is silent to the insertion end is recessed within the second passageway.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to duplicate the sidewall pocket of the above-modified reference to the second passageway such that either end of the pin of the above-modified reference is recessed, better serving to protect the user and animal from any sharp edges or accidental dislodging, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For Claim 27, the above-modified reference teaches a device of claim 19.
The above-modified reference is silent to wherein the dog chew further comprises a plurality of boreholes such that the dog chew is variably positionable relative to the body.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide multiple holes through the chew shaft 7 of the above-modified reference, such that the chew is variably positionable within (relative to) the body of the device, in order for the user to be more aware when the chew is dwindling, and thus the animal may need more supervision, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Response to Arguments
Applicant's arguments filed 7 May 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., latch force and an unnamed other force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant appears to tie the argument in to claim 22, as best understood; as such, multiple forces are required in order for the user to normally interact with the device. It is noted that criticality to the “greater than 800 grams of force” appears to be nothing more than what is apparent to one of ordinary skill in the art: that the user would like to avoid the removal of the choking hazard by the animal, thus protecting its safety. As admitted by Applicant, this is merely a function of the animal’s size, and would also be readily apparent to one of ordinary skill in the art. 
In other words, if a manufacturer noticed that an animal is too quickly destroying the device beyond its intended use, it would know to change the material. Similarly, if the user noticed their animal was destroying a device for its weight class, they would know to choose a higher weight rating of toy. These variations do not appear to be more than typical testing processes used in the development of every product (see the discussion in the instant specification of “tested design” for example, [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643